                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    UNITED STATES OF AMERICA,                            Case No. 14-cr-00139-SI-1
                                                                                             Case No. 17-cr-00139-SI-1
                                   8                   Plaintiff,
                                                                                             ORDER DENYING DEFENDANT
                                   9            v.                                           MELLAND'S MOTION FOR BAIL
                                                                                             PENDING APPEAL
                                  10    BRIAN MELLAND, et al.,
                                                                                             Re: Dkt. No. 811, 340
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On October 5, 2018, the Court heard argument on defendant Brian Melland’s motion for

                                  14   bail pending appeal. The government opposes Melland’s motion. Melland has filed a notice of

                                  15   appeal, and is scheduled to self-surrender on October 9, 2018.

                                  16          Where a defendant is convicted and sentenced to prison, the district court is required to

                                  17   detain the defendant pending appeal unless the defendant can show: (1) by clear and convincing

                                  18   evidence that he does not pose a flight risk or danger to the community; (2) the appeal is not for

                                  19   purposes of delay; and (3) the appeal raises a substantial issue of law or fact that is likely to result

                                  20   in reversal, an order for new trial on all counts for which he received a sentence of imprisonment,

                                  21   a sentence that does not include imprisonment, or a reduced sentence to a term of imprisonment

                                  22   “less than the total time already served plus the expected duration of the appeal process.” 18

                                  23   U.S.C. § 3143(b). When Congress enacted the Bail Reform Act, it “shifted the burden of proof

                                  24   from the government to the defendant” with respect to demonstrating the propriety of remaining

                                  25   free on bail, pending appeal. United States v. Handy, 761 F.2d 1279, 1283 (9th Cir. 1985). Thus,

                                  26   it is the defendant’s burden to overcome the presumption that he should be detained while his

                                  27   appeal is pending. See United States v. Montoya, 908 F.2d 450, 451 (9th Cir. 1990).

                                  28          The Court finds that defendant has met his burden to demonstrate that he is not a flight risk
                                   1   or a danger to the community, and that the appeal is not for purposes of delay. However, the

                                   2   Court concludes that defendant has not demonstrated the third factor necessary for bail pending

                                   3   appeal. Even if the Ninth Circuit concludes that the superseding indictment (which added the

                                   4   Petaluma Greenbriar allegations) should have been dismissed with prejudice, Melland was

                                   5   convicted of numerous counts related to the Houseco loans that were alleged in the original

                                   6   indictment as well as the subsequent indictments.      The convictions on the Houseco-related

                                   7   conduct authorize Melland’s 100-month sentence, and thus even if defendant prevails on his

                                   8   speedy trial claim on appeal, the Court finds it unlikely that the Houseco-related convictions or

                                   9   sentence would be affected.

                                  10          Accordingly, the motion is DENIED.

                                  11

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: October 5, 2018                      ______________________________________
                                                                                     SUSAN ILLSTON
                                  15                                                 United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
